Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a semiconductor module inspection device comprising: a receiver configured to store a plurality of semiconductor modules; a loader configured to receive a semiconductor module, from among the plurality of semiconductor modules, from the receiver; a testing unit configured to receive the semiconductor module from the loader, and perform a test process on the semiconductor module; an unloader configured to receive the semiconductor module from the testing unit, and provide the semiconductor module from the testing unit to the receiver; and a plurality of robots for transporting the semiconductor module, wherein the plurality of robots comprises: a first robot configured to transport the semiconductor module from the receiver to the loader, a second robot configured to transport the semiconductor module from the loader to the testing unit, a third robot configured to transport the semiconductor module from the testing unit to the unloader, and a fourth robot configured to transport the semiconductor module from the unloader to the receiver, wherein the testing unit comprises: a first chamber configured to maintain an internal temperature thereof at a predetermined temperature; a second chamber in which an electrical test process for the semiconductor module is performed at the predetermined temperature; and a first door configured to selectively connect the first chamber and the second chamber in combination with all other elements in claim 1.

Regarding claims 3-12, the claims are allowed as they further limit allowed claim 1.

Regarding claim 13, the prior art of record does not teach alone or in combination semiconductor module inspection device comprising: a first stacker configured to receive a semiconductor module and stack the semiconductor module on other semiconductor modules; a loader configured to receive the semiconductor module from the first stacker; a first chamber configured to maintain an internal temperature thereof at a predetermined temperature; a second chamber configured to perform an electrical test process on the semiconductor module at the predetermined temperature; a first door configured to selectively connect the first chamber and the second chamber; and a robot configured to move the semiconductor module from the loader to the first chamber, wherein the predetermined temperature is between 70°C and 130°C or between -60°C and -20°C in combination with all other elements in claim 13.

Regarding claims 14-19, the claims are allowed as they further limit allowed claim 13.

Regarding claim 20, the prior art of record does not teach alone or in combination a semiconductor module inspection device comprising: a first stacker configured to receive a semiconductor module therein; a loader configured to receive the semiconductor module from the first stacker; a first chamber configured to receive the semiconductor module from the loader, the first chamber being configured to maintain an internal temperature thereof at a predetermined temperature; a second chamber comprising a tester configured to send and receive electrical signals to and from the semiconductor module, the second chamber being configured to perform a test process on the semiconductor module at the predetermined temperature; a third chamber configured to maintain a temperature between the predetermined temperature and a normal temperature; a first tray configured to move between the first chamber and the second chamber; a second tray configured to move between the second chamber and the third chamber; an unloader configured to receive the semiconductor module from the third chamber; a second stacker configured to receive the semiconductor module; a third stacker for receiving configured to receive the semiconductor module; a first robot configured to transport the semiconductor module from the first stacker to the loader; a second robot configured to transport the semiconductor module from the loader to the first chamber; a third robot configured to transport the semiconductor module from the first tray and insert the semiconductor module into the tester; a fourth robot configured to transport the semiconductor module from the third chamber to the unloader; and a fifth robot configured to transport the semiconductor module from the unloader to the second stacker or the third stacker, wherein the fifth robot is configured to place the semiconductor module on the second stacker based on the semiconductor module satisfying predetermined reference values in the test 7process, and place the semiconductor module on the third stacker based on the semiconductor module not satisfying one of the predetermined reference values in the test process in combination with all other elements in claim 20.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858